Citation Nr: 0923961	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-11 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as due to undiagnosed illness.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 
1988, and from March 1989 to September 1992.  She also had 
service in the reserves from 1993 to 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs Medical and Regional Office Center (RO) in 
Wichita, Kansas.  The Veteran testified at a Travel Board 
hearing before the undersigned in June 2004.

In March 2006, the Board denied the claim of service 
connection for IBS, and remanded the claim of service 
connection for PTSD.  The Veteran appealed the Board's denial 
of service connection for IBS to the United States Court of 
Appeals (Court) of Veterans Claims.  In October 2007, the 
Court vacated the Board's decision and remanded the claim to 
the Board pursuant to the terms of the parties' Joint Motion 
for Remand.

The claim before the Board at this time is service connection 
for PTSD.  There are indications of a psychiatric problem 
other than PTSD.  An RO rating decision in April 2005 denied 
service connection for depression, and that determination was 
not appealed to the Board.  As such, the issue before the 
Board is limited to the PTSD claim.  See Clemons v. Shinseki, 
__ Vet. App. __ (Feb. 19, 2009) (per curiam order) 
(discussing the scope of a claim when multiple psychiatric 
diagnoses are present). 

The issue of service connection for IBS is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The Veteran's PTSD, first diagnosed after service, does not 
result from a verified in-service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(f), 3.6 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his/her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

With respect to a claimed stressor involving trauma of a 
sexual nature, the Court has noted that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  
Because personal trauma is an extremely personal and 
sensitive issue, many incidents of personal trauma are not 
officially reported, and the victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Veteran alleges that her currently diagnosed PTSD results 
from being exposed to SCUD missile attacks and/or personal 
assault(s) which occurred during service.  There is no 
evidence, or allegation, that the Veteran was diagnosed with 
PTSD during service.  Thus, the amendment to 38 C.F.R. 
§ 3.304(f) during this appeal, creating a stressor 
presumption, does not apply.  See 73 Fed. Reg. 64208 (Oct. 
29, 2008) (to be codified at 38 C.F.R. § 3.304(f)).

The documentary evidence of record indicates that the Veteran 
was stationed with a unit that had been in the vicinity of 
SCUD missile attacks.  For purposes of this decision, the 
Board will presume that the Veteran was in fact subject to 
SCUD missile attacks.  Pentecost, 16 Vet. App. 124 (2002); 
Suozzi, 10 Vet. App. at 311.

However, the fact that the Veteran may have been exposed to 
SCUD missile attacks does not vitiate the requirement that 
such stressor be productive of the Veteran's PTSD.  38 C.F.R. 
§ 3.304(f).  On review of the record, the Board finds that 
the most persuasive competent evidence of record establishes 
that the Veteran's SCUD missile stressor is not productive of 
her currently diagnosed PTSD.

Notably, the record contains very little evidence connecting 
the Veteran's SCUD missile stressor to her current PTSD 
diagnosis.  For example, a March 2004 VA clinical record 
noted that the Veteran had known PTSD due, in part, to combat 
experience.  This provides some evidence in support of the 
claim.

However, the Board notes that this clinical assessment does 
not provide any clinical findings leading to this assessment 
or rationale discussing how the nexus component was 
established.  As noted by the Court, medical opinions which 
are not supported by any analysis, and can be weighed against 
contrary opinions, are of limited probative value and 
inadequate for rating purposes.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007); Nieves-Rodriguez, 22 Vet. App. 295 
(2008).

On the other hand, two separate VA compensation and pension 
(C&P) examiners in 2008 and 2009 have determined that the 
Veteran's confirmed SCUD stressor is not productive of her 
currently diagnosed PTSD.  In an addendum dated November 
2008, a VA C&P examiner (who conducted an examination of the 
Veteran in June 2008) provided the following rationale for 
this determination:

The veteran was seen by this examiner on June 2, 
2008.  At that time, the C-file was not available 
for review.  I did, however, conduct an interview 
with the veteran in which she reported symptoms 
of post-traumatic stress disorder.  She indicated 
that these nightmares related to a sexual 
assault.  She did not, at any time during the 
examination, report stressors related to a Scud 
attack.  I note that in a December 10, 2002 
report from Dr. [K], she reported incoming Scud 
attacks and sexual assault in the Persian Gulf.  
At that time, her stressors she reported was of a 
sexual assault, and she was given a diagnosis in 
that December of 2002 of post-traumatic stress 
disorder symptoms.  

Based on the information available, while I 
believe the veteran meets the criteria for 
diagnosis of post-traumatic stress disorder, I 
cannot ascribe it as being specifically related 
to the Scud attack.  The information she provided 
on examination was evidence for a link between a 
sexual assault and post-traumatic stress 
disorder.  On examination, she did not provide 
evidence of a link between Scud attacks and PTSD 
symptoms.  As I noted in the examination, I did 
not find evidence in reviewing the veteran's C-
file in June of 2008 that would indicate that the 
veteran displayed change in behavior or work 
performance following the sexual assault she 
alleges occurred in Saudi in 1991.  As I noted 
again in the addendum, I cannot confirm the 
stressor and thus cannot confirm a nexus.

Additionally, the VA C&P examiner in January 2009, who 
conducted an examination and reviewed the claims folder, 
found that it was less likely than not that the Veteran's 
SCUD missile stressor contributed significantly to the 
currently diagnosed PTSD.  Similar to the VA C&P examiner in 
2008, the January 2009 VA C&P examiner noted an inability to 
elicit from the Veteran specifics regarding the breakdown of 
the frequency and intensity of PTSD SCUD-related stressors 
being experienced, and found insufficient evidence that the 
SCUD missile stressor was productive of PTSD.  

Additional evidence includes an August 2008 opinion from a VA 
staff psychiatrist who attributed the Veteran's PTSD to a 
claimed sexual assault incident in service.  This clinician 
noted the presence of combat-related stressors, but stated 
that he could not speak with any confidence regarding a 
combat stressor as he had no expertise in that area.

Notably, at her Travel Board hearing in June 2004, the 
Veteran made no mention of SCUD missile attacks.

In this case, the Board has before it two comprehensive VA 
C&P examination reports which conclude that the Veteran's 
SCUD missile stressor is not productive of her currently 
diagnosed PTSD.  Both examiners provided a rationale for 
their opinions which point to specific clinical findings, or 
lack thereof, for the opinions expressed.  Significantly, the 
Veteran's lack of complaint and/or specificity regarding how 
she re-experiences the SCUD missile attacks on extensive 
psychiatric interview forms the basis for both opinions.

Overall, the VA C&P opinions, which are based upon interview 
of the Veteran, review of the claims folder, and provide a 
rationale for the conclusions reached which are in 
substantial agreement, provides strong probative evidence 
against this claim.  These opinions greatly outweigh the 
probative value of the conclusory assessments in the clinical 
setting which do not provide any rationale or findings 
supporting the combat-related PTSD conclusion.  As noted 
above, the VA staff psychiatrist in August 2008 indicated 
that the combat-related issue was beyond his expertise.

Thus, the remaining issue on appeal concerns whether the 
Veteran has provided sufficient evidence to corroborate her 
allegation of an in-service sexual assault(s) which produces 
her currently diagnosed PTSD.

Clearly, there is no service department record documenting 
that the Veteran was sexually assaulted in service.  As noted 
above, VA recognizes that many incidents of personal trauma 
are not officially reported.  M21-1MR, Part IV, subpart 
ii.1.D.17.  Thus, the Board must scour the record to 
determine whether alternative evidence exists to corroborate 
the claimed stressor, or stressors.

From this record, it appears that the Veteran has reported 
three separate versions of events, each leading to different 
types of evidence which may serve to corroborate the claimed 
event(s).  Among these three versions, the Veteran describes 
two separate types of assault.  An attack which did not 
involve any forcible sexual intercourse, which the Board will 
refer to as a sexual assault.  The second type of attack 
allegedly involved forcible sexual intercourse, which the 
Board will refer to as rape.  

According to this terminology, the Veteran alleges the 
following three versions of events at some point during the 
appeal: 

1)  one event of sexual assault occurred in 
January 1991 that the Veteran averted, but 
which led to Article 15 punishments due to 
fighting;
2)  a rape occurred, then a separate sexual 
assault event occurred in January 1991 that 
the Veteran averted, but which led to Article 
15 punishments for fighting; or 
3)  one event of rape occurred in January 
1991 which led to the Article 15 punishment 
for fighting (although the Veteran raised 
rape to the military as a defense).

The Board must first observe that the Veteran has not 
provided a consistent account as to whether she experienced 
one or more sexual assaults or whether she was actually 
raped, which causes great difficulty in reviewing this record 
for corroborating markers, providing evidence against this 
claim.  Furthermore, as explained more fully below, story 
versions 1 and 3 are contradictory and cannot be reconciled 
based upon the evidence and argument provided.  To help 
resolve this issue, the Board finds that a chronological view 
of the development of this case helps to provide a 
perspective which reconciles these conflicts.

The Veteran filed her service connection claim in March 2002.  
In support of her claim, the Veteran submitted a statement 
from B.G. who had been mobilized with the Veteran in January 
1991 while assigned to Company B, 63rd Signal Battalion.  
This individual recalled that, on one occasion, he witnessed 
the Veteran and SPC [G] being separated from a physical 
altercation.  B.G. observed the Veteran to be bleeding from 
the head and being taken from the scene for treatment.  It 
was noted that SPC [G] had previously been accused of sexual 
assault, and it had been rumored that SPC [G] had been 
soliciting or making sexual gestures towards the Veteran.

Notably, the statement from B.G. is not consistent with story 
version 3 of the stressor statement, as the Veteran was 
viewed as being separated from a physical altercation and no 
mention was made of any indicators that a rape had occurred 
(such as altered or missing clothing).

A statement from the Veteran's parents indicated that they 
had a close relationship with the Veteran prior to her 
deployment to Southwest Asia.  While in the Persian Gulf, the 
Veteran only called home 3 times at which times she seemed 
upset, short and non-talkative.  They noticed a change in the 
Veteran's personality upon her return from home.  The Veteran 
would not discuss her problems other than saying "The 
military did not mean for women to be in her unit when it 
deployed."  The Veteran had slept at home for 3 months after 
purchasing her home, and occasionally slept in bed with her 
parents.  It was apparent to the parents that the Veteran did 
not like being alone, and they had witnessed her engaging in 
strange activities during her sleep such as speaking in an 
angry tone, making fighting motions, sweating profusely and 
wrapping herself tight in a comforter.

This statement, in and of itself, offers no personal 
knowledge of the events that transpired in service.

In a history provided to the Vet Center in June 2002, the 
Veteran described serving in a warzone with few female 
soldiers.  She had to use the restroom in front of male 
soldiers, and have a man obtain personal hygiene products on 
her behalf.  She reported an attempted rape which required 
her to fight off the soldier with her rifle which resulted in 
an Article 15.

This statement by the Veteran is inconsistent with story 
version 3, by describing an attempted sexual assault but not 
actual rape incident.

In a statement to a VA clinician in October 2002, the Veteran 
described a physical altercation with another soldier who was 
attempting a sexual assault.  She reported injuries which 
required stitches.  She further described running away from 
home "quite a bit" at the ages of 15 and 16 until she went 
to live with her mother on a full-time basis.  She left home 
at the age of 17.  She stated that her mother "neglected 
her," and that her mother's sisters were physically abusive 
to her as a child.

This statement by the Veteran is inconsistent with story 
version 3, by describing an attempted sexual assault but not 
actual rape incident.

In a written statement received in October 2002, the Veteran 
stated that a male soldier (E-4 W.G.) entered her tent as she 
was preparing for bed.  He had a history of making lewd 
comments about herself and other female soldiers, and had 
previously been accused of an attempted rape.  This soldier 
sat on her cot and started to grab her.  She asked him to 
leave and attempted to pull away.  However, W.G. started 
pulling on her clothes, touched her body and eventually hit 
her so hard that she ended up with stitches in the eyebrow 
area.  They started to wrestle and fell near her cot where 
her M-16 was laying.  She picked up the M-16 and started 
swinging it like a bat, but did not recall the rest of the 
incident other then waking up with 4 or 5 people holding her 
down.  She had been transported to a field hospital 30 to 40 
miles away for stitches and medication for headaches.  She 
received an Article 15 and extra duty.

This statement by the Veteran is clearly inconsistent with 
story version 3, which describes in detail that that forcible 
sexual intercourse did not occur in January 1991.  
Significantly, the Veteran refers to the alleged attacker's 
prior history of raping another individual but not her, which 
is the chronology of events provided in story version 2.

In a statement dated December 2002, the Veteran's former 
husband reported "first hand" knowledge of the Veteran's 
assault incident.  He described the Veteran as having a 
physical altercation with PFC [G].  This individual did not 
witness the actual fight, but had been aware that PFC [G] had 
been making comments to her and that the Veteran had received 
stitches over her brow section.  After the incident, the 
Veteran had never been the same.  She had been afraid to go 
anywhere alone, and complained of headaches and lack of 
sleep.  She was unable to go on sick call frequently, but a 
combat medic treated her.

This statement, in and of itself, offers no personal 
knowledge through observation of the events that transpired.  
Furthermore, the description of a physical altercation is not 
consistent with story version 3 of the Veteran's stressor 
statement.

In a Statement of the Case (SOC) dated March 2004, the RO 
denied the claim, in part, noting inconsistencies between the 
recollections of the Veteran and her witnesses.

In a statement received in April 2004, the Veteran responded 
to the SOC as follows:

Per my initial rating, it stated that my medical 
records were void of any treatment and there was 
no evidence of residual scarring from stitches.  
How can a statement be made, when no one has ever 
examined me to validate that opinion.  I actually 
have a small scar over my left eye (see picture).

In all honesty, it is very difficult to talk 
about things of this nature.  It's a lot easier 
to write, than it is to talk it out loud.  I have 
only spoken of the actual assault in detail to 
one person, my Mom.  The only reason I could do 
that is because she has been through the same 
thing herself, as a teenager.  So here goes, yes 
the guy and I fought.  But prior to that 
particular incident that was witnessed by others, 
he actually did sexually assault me on another 
occasion.  For the "MARKERS" you said were not 
shown, I call your attention to lab tests dated 
July 1991 and August 1991.  I took several 
Hepatitis and HIV test when I returned from Saudi 
Arabia.  I was engaged and I wanted to make sure 
I was safe.  I also took a pregnancy test, but I 
told them I was trying to get pregnant, but in 
all honesty, I was just checking.  Keep in mind, 
I was on birth controls faifthfully at the time.

(emphasis added).

This statement by the Veteran is again clearly inconsistent 
with story version 3 offered by the Veteran, which concedes 
that forcible sexual intercourse did not occur during the 
physical altercation which led to the Article 15 punishment.

At her Travel Board hearing in June 2004, the Veteran 
maintained that her PTSD with depression and anxiety resulted 
from a sexual assault during service.  It was argued that 
evidence capable of corroborating this event included a 
change of unit assignment generated by her superior.  The 
Veteran also sought evaluations for HIV and sexually 
transmitted diseases (STDs), and experienced difficulty in 
social relations. 

This argument is not consistent with version 1 of the 
Veteran's stressor statement.  In this respect, it does not 
appear to the Board that an attempted sexual assault which 
did not involve any possibility of sexual intercourse would 
necessitate a concern in an individual to seek testing for 
pregnancy or STDs.

In June 2008, the Veteran underwent VA PTSD examination.  The 
Veteran described being "raped" during service.  She 
reported the incident, but added it was the attackers word 
against hers.  They both got an Article 15 because she 
"fought back."  

Again, the Veteran's allegation that the incident leading to 
her Article 15 punishment involved a "rape" is inconsistent 
with Versions 1 and 2 of the Veteran's story, and the lay 
witness accounts she herself has provided.  In effect, the 
Veteran has provided evidence against her own claims. 

In sum, the Board must note that the Veteran's allegations 
are internally inconsistent, and lack credibility.  The 
Veteran first described one event, an attempted sexual 
assault, wherein she fought of the alleged attacker.  See Vet 
Center records dated June 2002 (attempted rape); VA clinical 
record dated October 2002 (attempted sexual assault); 
Veteran's written statement dated October 2002 (attempted 
sexual assault).  She provided lay witness statements in 
support of this allegation.  See Statements from B.G. and 
former husband.

However, after the RO challenged the consistency of her lay 
witness accounts, the Veteran alleged two separate events.  A 
rape that occurred prior to the January 1991 attempted sexual 
assault and fighting incident that led to an Article 15 
punishment, which has been attested to by her witnesses.  See 
Veteran's written statement dated April 2004.  Upon further 
challenges to the consistency of evidence, the Veteran 
changed her story to one rape incident which had been the 
event attested to by her witnesses.  See VA C&P examination 
report dated June 2008.  At this time, she alleged that she 
reported the rape incident in an Article 15 proceeding.

Overall, the record reflects that the Veteran has changed her 
stressor story over the course of her appeal to accommodate 
evidentiary challenges by the RO.  The only matter that is 
clear to the Board is that all three versions of events 
provided by the Veteran cannot be true. 

As for the documentary evidence, a review of the Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) do not provide any evidence tending to 
corroborate any of the Veteran's claimed versions of sexual 
assault/rape.

The Veteran's STRs do not reflect any instance of treatment 
in or around January 1991 (which appears to be the 
approximate time period claimed by the Veteran) for stitches 
above her eyebrow (or any signs of head trauma).  Notably, 
she had a history of surgical removal of a left eye (OS) 
chalazion prior to January 1991.  Thus, the mere presence of 
a scar in the left eye brow area, in and of itself, would not 
ipso facto corroborate this claim.

Overall, the lack of STRs showing treatment for bleeding and 
stitches of the forehead as claimed by the Veteran provides 
evidence against this claim.

The STRs also do not document that the Veteran experienced 
any episodes of substance abuse, depression, panic attacks, 
or anxiety without an identifiable cause.  There is no 
reference to economic or social behavior changes.  There is 
also no evidence that she had any unexplained visitations for 
pregnancy tests or tests for STDs.  She did seek pregnancy 
testing in July 1991, but reported that she was trying to 
become pregnant.  She became pregnant shortly thereafter.  
Subsequently, she underwent testing which included a 
hepatitis panel and HIV draw during a formal military 
examination.

Overall, the STRs provide evidence against this claim, 
failing to provide any evidence tending to corroborate that 
the Veteran was subject to a personal assault in service.

The Veteran's SPRs do not document that she received an 
Article 15 as a result of any type of altercation in service.  
The Board notes, however, that the Veteran has provided 
service department regulations noting that summary 
proceedings were destroyed 2 years from the date of 
punishment.

Overall, the presence or absence of Article 15 documentation 
has no evidentiary value in this case.

The Veteran's SPRs show that she served in Saudi Arabia with 
Company B, 63rd Signal Battalion.  She returned to the 
Continental United States (CONUS) in November 1991, and was 
assigned to the 505th Signal Company at Ft. Huachuca, 
Arizona.  There is no indication in the SPRs that the 
Veteran's experienced a deterioration in work performance or 
requested a transfer to another military duty assignment.  To 
the contrary, the Veteran's work evaluations were very 
positive throughout her service.

Overall, the SPRs provide evidence against this claim, 
failing to provide any evidence tending to corroborate that 
the Veteran was subject to a personal assault in service.

The Court has noted that trained medical professionals may 
have an expertise regarding the interpretation of behavioral 
changes in cases such as these.  Patton, 12 Vet. App. 272 
(1999).  A VA C&P examiner in June 2008, who provided an 
addendum in November 2008, found no evidence in the service 
records that the Veteran displayed any significant change in 
behavior or work performance following the alleged sexual 
assault in 1991.  The examiner stated that there was no way 
of confirming the sexual assault stressor.

On the other hand, an August 2008 opinion from a VA staff 
psychiatrist stated that extensive documentation provided by 
the Veteran provided actions (hepatitis, HIV and pregnancy 
testing) and behaviors (change in duty station) that were 
consistent with post-assault behavior.  It was the examiner's 
best estimation, based upon evaluations of over 2000 veterans 
with PTSD, that the Veteran's trauma history was credible.  
The examiner was of the opinion that the Veteran did not have 
a history of over-endorsement of symptoms, which was often 
the case with veterans during the claims process, which was 
an important fact in determining veracity of report.

The Board finds that the VA C&P examiner's assessment of the 
record holds greater probative weight than the assessment by 
the VA clinician in August 2008.  Notably, the August 2008 VA 
clinician did not provide any rationale how pregnancy testing 
and subsequent health evaluation which included hepatitis and 
HIV testing had any relationship to a sexual assault concern.  
Significantly, the Veteran's stated reason for pregnancy 
testing at that time was that she was attempting to get 
pregnant and the record reflects that the Veteran did become 
pregnant shortly thereafter.  She has not alleged that the 
pregnancy results from the alleged rape event.  Additionally, 
the HIV draw appears occurred at the same time that a formal 
military examination was conducted in August 2001.

Additionally, the August 2008 VA clinician did not point to 
any evidence tending to show that the Veteran sought a change 
in duty station.  The record merely shows that the Veteran 
completed her tour of duty in Saudi Arabia and, upon return 
to stateside, she was assigned to a different unit.  

More importantly, the August 2008 VA examiner has essentially 
provided an assessment that the Veteran's veracity of report 
is credible, based upon a lack of history of over-endorsement 
of symptoms.  The VA clinician was provided some 
documentation from the Veteran, but this examiner does not 
express any awareness of the ever-changing story provided by 
the Veteran in this case.  As extrapolated above, the Veteran 
has provided various accounts as to whether she was subject 
to a sexual assault or actual rape and none of those versions 
are convincing, persuasive or credible.  

Overall, the probative value of the August 2008 VA 
clinician's assessment is greatly diminished by the fact that 
an adequate rationale supporting the opinion is not provided 
and, more importantly, the factual basis for the opinion is 
found to be contrary to the factual evidence of record.

On the other hand, the Board finds that the VA C&P examiner's 
conclusion is consistent with the overall evidentiary record, 
which greatly increases its relative probative value.  Quite 
simply, the Veteran's description of her sexual assault/rape 
event(s) is factually suspect and there is a lack of 
corroborative evidence such as records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians, a deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  The Board 
also finds valid rationales for the pregnancy testing 
requested in July 1991, and subsequent evaluations which 
included hepatic panel and an HIV draw.  The Veteran's 
reassignment of unit upon her return to the United States, 
some 10 months after the alleged incident, does not evidence 
a request for reassignment.

Finally, the Board takes note of the lay witness statements 
purportedly corroborating the altercation/sexual assault 
event in January 1991.  As indicated above, these various lay 
accounts cannot be reconciled with story version 3 of the 
Veteran's stressor event.  To the extent they are consistent 
with story versions 1 or 2 of the Veteran's stressor event, 
none of these accounts provide an actual eyewitness account 
of the event within the Veteran's tent.  At most, they 
establish that the Veteran had an altercation with a male 
soldier.

The Board also takes note of the lay observations of a 
behavioral change in the Veteran after the alleged January 
1991 event.  Notably, the statements from the Veteran's 
parents are of dubious probative value.  These individuals 
describe a close relationship with the Veteran prior to 
service, which severely conflicts with the Veteran's own 
description that she had a strained relationship with her 
mother throughout childhood and did not live permanently with 
her mother until age 16.  Furthermore, the Veteran's mother 
indicated that she was unaware of the details of the alleged 
event(s) while the Veteran indicated that her mother was the 
only individual who she had fully described what happened in 
service.  

Overall, this evidence is not consistent with the overall 
evidentiary record.

Finally, the Board notes the opinions from the Veteran and 
her various lay witnesses that the Veteran manifests PTSD as 
result of events during service is not competent evidence 
supporting of the claim, as none are shown to possess the 
requisite medical training to speak to issues of medical 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the Board finds that the credible lay and medical 
evidence in this case establishes that the Veteran's PTSD, 
first diagnosed after service, does not result from a 
verified in-service stressor.  The medical opinions of record 
greatly outweigh the contentions of the Veteran and her lay 
witnesses, whose statements are deemed unreliable and 
inconsistent with the overall factual record.  There is no 
doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, a pre-adjudicatory RO letter in November 2002 
notified the Veteran of the types of evidence and/or 
information deemed necessary to substantiate her claim, and 
the relative developmental duties under the VCAA.  By 
separate letter, the appellant was advised of the information 
deemed necessary to establish a stressor.  By letter dated 
March 2006, the appellant was notified of the downstream 
issues of establishing a disability and effective date of 
award.  

Important for this case, the Veteran is a VA rating 
specialist with experience in adjudicating VA disability 
claims.  In a statement received in June 2003, the Veteran 
specifically cited the provisions of 38 C.F.R. § 3.304(f) and 
has provided extensive argument regarding the "marker" 
evidence in this case.  See Statement received June 2003; VA 
Form 9 received April 2004; Travel Board hearing transcript 
dated June 2004; and August 2008 VA staff psychiatrist 
opinion.  In June 2008, the Veteran specifically waived her 
right to further VCAA notice, and requested immediate 
adjudication of her claim.  The Board has carefully reviewed 
these statements, and finds that the notice requirements 
identified in Patton and required by 38 C.F.R. § 3.304(f)(3) 
have been satisfied.

This is a complex case.  If needed, the Court is asked to 
carefully review the evidence of record and the Board's 
findings in this case in order to understand the Board's 
decision.  In this regard, the Board must note that it 
undertook an extensive review of the record and the facts of 
this case. 

Based upon the above, the Board finds that VA has complied 
with all VCAA content notice requirements applicable to the 
claims on appeal.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§§ 3.159(b) and 3.304(f)(3).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Patton, 12 Vet. App. 272 (1999). 

To the extent that any notice deficiencies, the Veteran has 
not argued, and the record does not suggest, that any notice 
error in this case has resulted in prejudicial error.  Thus, 
the Board finds that no benefit would accrue to the Veteran 
by remanding this case for technical notice compliance, 
particularly in the absence of any argument that prejudicial 
notice has occurred.  See Shinseki, Secretary of Veterans 
Affairs v. Sanders, 556 U.S. ___ (2009), overruling in part 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding 
that the claimant, and not VA, holds the burden of 
establishing prejudicial notice error).

VA has a duty to assist the Veteran in the development of her 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has obtained the Veteran's STRs and SPRs 
as well as private and VA clinical records of treatment.  As 
reflected by the record, the Veteran is experienced in 
developing VA disability claims and has undertaken an active 
role in developing this claim.  There are no outstanding 
requests for VA to obtain any additional private medical 
records for which the Veteran has both identified and 
authorized VA to obtain on her behalf.

The Board notes that there is no indication in the record, 
including statements from the Veteran, that any documentation 
exists which could served to corroborate the alleged sexual 
assault(s), such as police reports, court martial records or 
medical records.  Thus, there are no additional avenues to 
explore to verify the alleged personal assault stressor.

The RO has obtained medical opinion in this case, to include 
a medical expert's review of the STRs and SPRs for any 
evidence which could corroborate the alleged personal 
assault(s).  These examination reports, which included review 
of the claims folder, accurately recite the factual evidence 
of record and provide all findings necessary to decide this 
claim.  As such, further medical examination or opinion is 
not necessary as the evidence of record is sufficient to 
decide the claims.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that VA can obtain.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 
(2002).

ORDER

Service connection for PTSD is denied.


REMAND

For veteran's who served in the Southwest Asia during the 
Persian Gulf War (as here), the law currently in effect 
provides for service connection for chronic IBS (existing for 
six months or more) manifested to a compensable degree at any 
time in service or after service to the present time.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

The Veteran's post-service medical records contain scant 
evidence of treatment for, or confirmed diagnosis of, IBS.  
Throughout the appeal, the Veteran has variously reported 
gastrointestinal symptoms which include alternating episodes 
of diarrhea or constipation, bloating, gassy feeling and 
tenesmus.  The lay reports regarding the extent and severity 
of these symptoms are highly variable.

For instance, during a VA C&P examination in March 2006, the 
Veteran essentially described 8 episodes per month of loose 
bowel movements associated with abdominal cramping and 
bloating.  However, in a February 2009 statement, the 
Veteran's husband described symptomatology which required her 
to be near a restroom after eating and caused interference 
with their sex life.

In January 2003, one VA clinician diagnosed IBS.  However, 
another VA clinician offered differential diagnoses (DDx) of 
irritable bowel disease (IBD) vs Drugs, "very unlikely to 
have IBD."  Thereafter, there are several references to an 
IBS diagnosis in clinical records which appear to be based on 
history provided by the Veteran.  An April 2007 private 
examination report recorded an assessment of IBS, but no IBS 
symptoms were reported and a gastrointestinal (GI) 
examination was negative.

The Board finds that further medical examination and opinion 
is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  
First, the Board requires clarification as to the actual 
diagnosis for the Veteran's gastrointestinal complaints.  If 
IBS is diagnosed, the Board requires further medical findings 
as to whether such disease has been manifested to a 
compensable degree for any time during the appeal period.  If 
a medication-related disease is diagnosed, the Board requires 
medical opinion as to whether any medications taken to treat 
service-connected disabilities causes or contributes to those 
symptoms.  See 38 C.F.R. § 3.310.  See also Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service 
connection claim involves all possible theories of 
entitlement).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records of 
clinical treatment for gastrointestinal 
symptoms at the North Little Rock, 
Arkansas VA Medical Center since April 
2005.

2.  Schedule the Veteran for appropriate 
VA examination to determine the current 
nature and likely etiology of her 
gastrointestinal complaints (if any).  All 
necessary studies and tests should be 
conducted.  The claims file should be made 
available to the examiner for review.  
Based on the examination and review of the 
record, the examiner should express an 
opinion as to the following questions:

a) determine whether the Veteran's 
gastrointestinal complaints are 
attributable to a known clinical 
diagnosis and, if so, identify all 
current gastrointestinal disorders 
present;

b) if irritable bowel syndrome is 
diagnosed, determine whether such 
disability has been moderately 
disabling in degree, due to frequent 
episodes of bowel disturbance with 
abdominal distress, for any time during 
the appeal period; and

c) if any gastrointestinal disorder is 
related to medication use, identify the 
medication(s) which cause or aggravate 
the gastrointestinal symptoms.

A complete rationale should be given for 
all opinions and conclusions expressed.  
If any opinion cannot be provided without 
resort to speculation, the examiner must 
explain the reasons why such opinion 
cannot be provided.

3.  Thereafter, readjudicate the claims.  
In so doing, the RO should consider 
whether a gastrointestinal disorder may be 
granted on a secondary basis as secondary 
to medications used to treat service-
connected conditions.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


